TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00089-CV



                         In re Greg Abbott, Attorney General of Texas



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Greg Abbott filed a petition for writ of mandamus and an emergency motion

for temporary relief. See Tex. R. App. P. 52.3, 52.10. We granted the emergency motion, staying

the probate court from confirming the sale of real estate pending our resolution of the proceeding.

Having reviewed the parties’ filing and the record provided, we dissolve our order granting temporary

relief and deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: March 8, 2013